147 U.S. 147 (1893)
JENNINGS
v.
COAL RIDGE IMPROVEMENT AND COAL COMPANY.
No. 98.
Supreme Court of United States.
Argued December 21, 1892.
Decided January 3, 1893.
ERROR TO THE SUPREME COURT OF THE STATE OF PENNSYLVANIA.
*148 Mr. M.E. Olmsted for plaintiff in error. A brief was also filed in his behalf in Bell's Gap Railroad Co. v. Pennsylvania, 134 U.S. 232, decided at October Term, 1889.
Mr. S.P. Wolverton for defendant in error.
THE CHIEF JUSTICE:
The judgment is affirmed on the authority of Bell's Gap Railroad v. Pennsylvania, 134 U.S. 232.